No rule is better established as to personal estate, though it is otherwise as to real, than that a residuary clause carries not only everything not disposed of, but everything that in the event turns out not to be disposed of, as by lapse (216) and the other means specified in the cases. 1 Ves., Jr., 109, 110; Ambler, 138; 8 Ves., Jr., 25; 4 ibid., 732; 15 ibid., 509. The law raises a presumption in favor of the residuary legatee against every one except the particular legatee. The testator is supposed to deprive the residuary legatee only for the sake of the particular; and the bounty to him being prevented by death, the residuary legatee is preferred to the next of kin.
Cited: Jones v. Perry, 38 N.C. 202; Mabry v. Stafford, 88 N.C. 604.